EXHIBIT 10.2

GUARANTY AGREEMENT

made by

INTERNATIONAL BUSINESS MACHINES CORPORATION

in favor of

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent

Dated as of May 25, 2007


--------------------------------------------------------------------------------


GUARANTY AGREEMENT, dated as of May 25, 2007 (as amended, modified or
supplemented from time to time, this “Guaranty”), made by and among the
undersigned guarantor,  INTERNATIONAL BUSINESS MACHINES CORPORATION, a New York
corporation (the “Guarantor”), for the benefit of the Lenders (as defined below)
and in favor of MORGAN STANLEY SENIOR FUNDING, INC., as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”).

W I T N E S S E T H :

WHEREAS, IBM INTERNATIONAL GROUP B.V., a private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid) organized under the laws
of The Netherlands (the “Borrower”), the lenders from time to time party thereto
(the “Lenders”), MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent,
DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as Documentation Agent and LEHMAN
COMMERCIAL PAPER, INC., as Syndication Agent, have entered into a Term Loan
Agreement, dated as of May 25, 2007 (as amended, modified or supplemented from
time to time, the “Credit Agreement”), providing for the making of Loans to the
Borrower;

WHEREAS, Guarantor is the indirect parent of the Borrower;

WHEREAS, it is a condition precedent to the making of Loans to the Borrower
under the Credit Agreement that Guarantor shall have executed and delivered to
the Administrative Agent this Guaranty; and

WHEREAS, Guarantor desires to execute this Guaranty to satisfy the condition
described in the preceding paragraph and to induce the Lenders to make Loans to
the Borrower;

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
Guarantor, the receipt and sufficiency of which are hereby acknowledged,
Guarantor hereby makes the following representations and warranties to the
Administrative Agent for the benefit of the Lenders and hereby covenants and
agrees with the Administrative Agent for the benefit of the Lenders as follows:


SECTION 1.  DEFINITIONS


1.1.          DEFINED TERMS.  AS USED IN THIS GUARANTY, THE FOLLOWING TERMS
SHALL HAVE THE FOLLOWING MEANINGS:

“Act”:  as defined in Section 7.15.

“Administrative Agent”:  as defined in the first paragraph of this Guaranty.

“Attributable Debt”:  as of any date of determination, the present value
(discounted semiannually at the Attributable Interest Rate) of the obligation of
a lessee for rental payments pursuant to any Sale and Leaseback Transaction
(reduced by the amount of the rental obligations of any sublessee of all or part
of the same property) during the remaining term of such Sale and Leaseback
Transaction (including any period for which the lease relating thereto has been
extended), such rental payments not to include amounts payable by the lessee for
maintenance and repairs, insurance, taxes, assessments and similar charges and
for contingent rents (such as those based on sales).  In the case of any Sale
and

1


--------------------------------------------------------------------------------


Leaseback Transaction in which the lease is terminable by the lessee upon the
payment of a penalty, such rental payments shall be considered for purposes of
this definition to be the lesser of (a) the rental payments to be paid under
such Sale and Leaseback Transaction until the first date (after the date of such
determination) upon which it may be so terminated plus the then applicable
penalty upon such termination and (b) the rental payments required to be paid
during the remaining term of such Sale and Leaseback Transaction (assuming such
termination provision is not exercised).

“Attributable Interest Rate”:  as of the date of its determination, the weighted
average of the interest rates (or the effective rate in the case of original
issue discount securities or discount securities) of (a) all Outstanding
Securities (as such term is defined in the 1990 Indenture) of Guarantor under
the 1990 Indenture and all securities of Guarantor issued and outstanding (as
defined in the 1985 Indenture) under the 1985 Indenture to which Sections 6.05
and 6.06 of the 1985 Indenture apply (and whose application has not been
waived), or (b) at any time when no securities of Guarantor referred to in
clause (a) of this sentence are outstanding, all outstanding Loans and all other
outstanding Funded Debt of Guarantor.

“Banking Day”:  in respect of any city, any day on which commercial banks are
open for business (including dealings in foreign exchange and foreign currency
deposits) in that city.

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”:  as defined in the Recitals to this Guaranty.

“Borrower Obligations”:  any and all obligations of the Borrower for the payment
of money under the Credit Agreement or in respect thereof, whether absolute or
contingent.

“Closing Date”:  as defined in the Credit Agreement.

“Credit Agreement”:  as defined in the Recitals to this Guaranty.

“Capital Lease”:  with respect to any Person, any obligation of such Person to
pay rent or other amounts under a lease with respect to any property (whether
real, personal or mixed) acquired or leased by such Person that is required to
be accounted for as a liability on a balance sheet of such Person in accordance
with GAAP.

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

“Consolidated Adjusted Cash Flow”:  for any period, earnings before income taxes
of Guarantor and its consolidated Subsidiaries for such period, excluding gains
or losses from the divestiture or sale of a business, plus, to the extent
deducted in arriving at earnings before income taxes of Guarantor and its
consolidated Subsidiaries for such period, the sum of (i) Consolidated Net
Interest Expense, (ii) depreciation expense, (iii) amortization expense and (iv)
restructuring charges minus the sum of (a) cash payments made during such period
in respect of restructuring charges, (b) payments made during such period for
plant, rental machines and other property excluding acquisitions of businesses
(net of proceeds received during such period from dispositions of plant, rental
machines and other property excluding divestitures or sales of businesses) and
(c) investment in software for such period, all as determined on a consolidated
basis in accordance with GAAP and, where applicable, determined by reference to
the consolidated statement of earnings or (including in the case of clauses (b)
and (c) above) statement of cash flows of Guarantor and its consolidated
Subsidiaries.

2


--------------------------------------------------------------------------------


“Consolidated Net Interest Expense”:  for any period, (a) total interest cost of
Guarantor and the Subsidiaries for such period minus (b) interest income of
Guarantor and the Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP.

“Consolidated Net Interest Expense Ratio”:  for any period, the ratio of
Consolidated Adjusted Cash Flow for such period to Consolidated Net Interest
Expense for such period.

“Consolidated Net Tangible Assets”:  at any date, the total assets appearing on
the consolidated statement of financial position of Guarantor and the
Subsidiaries most recently delivered to the Administrative Agent pursuant to
Section 3.5, 4.2(a) or 4.2(b), as the case may be, less (a) all current
liabilities as shown on such statement and (b) intangible assets.  As used
herein, “intangible assets” means the value (net of any applicable reserves) as
shown on or reflected in such statement, of: (i) all trade names, trademarks,
licenses, patents, copyrights and goodwill; (ii) organizational and development
costs; (iii) deferred charges (other than prepaid items such as insurance,
taxes, interest, commissions, rents and similar items and tangible assets being
amortized); and (iv) unamortized debt discount and expense, less unamortized
premium; but in no event shall the term “intangible assets” include program
products.

“Debt”:  with respect to any Person, without duplication, all indebtedness
representing money borrowed which is created, assumed, incurred or guaranteed in
any manner by such Person or for which such Person is otherwise responsible or
liable (whether by agreement to purchase indebtedness of, or to supply funds to
or invest in, others).

“Default”:  any of the events specified in Section 6, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Dollars” and “$”:  dollars in lawful currency of the United States of America.

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the rules and regulations promulgated thereunder, as from time
to time in effect.

“Event of Default”:  any of the events specified in Section 6, provided that all
requirements for the giving of notice and/or the lapse of time have been
satisfied.

“Funded Debt”:  any Debt maturing by its terms more than one year from the date
of the issuance thereof, including any Debt renewable or extendible at the
option of the obligor to a date later than one year from the date of the
original issuance thereof.

“GAAP”:  generally accepted accounting principles in the United States of
America in effect from time to time.

“Guarantor”:  as defined in the first paragraph of this Guaranty.

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Indebtedness”:  with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services other than indebtedness to trade creditors and
service providers incurred in the ordinary course of business, (b) obligations,
contingent or otherwise, of such Person in connection with (i) letter of credit
facilities or

3


--------------------------------------------------------------------------------


bankers’ acceptance facilities and (ii) interest rate swap agreements, interest
rate cap agreements or similar arrangements used by a Person to fix or cap a
floating rate of interest to a negotiated maximum rate or amount, or other
similar facilities including currency swaps, (c) all obligations of such Person
evidenced by bonds, notes, debentures or other similar instruments, (d) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (e)
all obligations of such Person to pay rent or other amounts under a Capital
Lease, (f) all indebtedness referred to in clause (a), (b), (c), (d) or (e)
above secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien upon or in property
owned by such Person, even though such Person has not assumed or become liable
for the payment of such indebtedness, and (g) all Indebtedness of others
guaranteed by such Person.  For purposes of this Guaranty, the amount of any
Indebtedness referred to in clause (b)(ii) of the preceding sentence shall be
the amounts, including any termination payments, required to be paid to a
counterparty rather than any notional amount with regard to which payments may
be calculated.  For purposes of this Guaranty, Indebtedness shall not include
any indebtedness or other obligations issued by any Person (or by a trust or
other entity established by such Person or any of its affiliates) which are
primarily serviced by the cash flows of a discrete pool of receivables, leases
or other financial assets which have been sold or transferred by Guarantor or
any Subsidiary in securitization transactions which, in accordance with GAAP,
are accounted for as sales for financial reporting purposes.  The definitions of
Debt and Indebtedness in this Section 1.1 shall be independent in construction,
interpretation and application.

“Lenders”:  as defined in the Recitals to this Guaranty.

“Lien”:  with respect to any asset, any mortgage, pledge, security interest,
lien, charge or other encumbrance whatsoever.

“Loan”:  “Loans” under, and as defined in, the Credit Agreement.

“Margin Stock”:  as defined under Regulation U.

“Material Adverse Effect”:  a material adverse effect on (a) the financial
condition of Guarantor and the Subsidiaries taken as a whole or (b) the validity
or enforceability of this Guaranty or the rights or remedies of the
Administrative Agent and the Lenders under this Guaranty.

“1985 Indenture”:  the Indenture, dated as of July 15, 1985, between Guarantor
and The Bank of New York (successor to Morgan Guaranty Trust Company of New
York), as Trustee.

“1990 Indenture”:  the Indenture, dated as of March 1, 1990, between Guarantor
and The Bank of New York, as Trustee.

“Non-Excluded Taxes”: as defined in the Credit Agreement.

“Permitted Liens”:  (a)  pledges or deposits made to secure obligations of
Guarantor or a Restricted Subsidiary under workmen’s compensation laws or
similar legislation; (b) Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, workmen’s, vendors’, repairmen’s or other like Liens
incurred in the ordinary course of business; (c) governmental (Federal, state or
municipal) Liens arising out of contracts for the purchase of products of
Guarantor or a Restricted Subsidiary, and deposits or pledges to obtain the
release of any of the foregoing Liens; (d) Liens created by or resulting from
any litigation or legal proceeding that is currently being contested in good
faith by appropriate proceedings; (e) leases made or existing on Principal
Property entered into in the ordinary course of business by

4


--------------------------------------------------------------------------------


Guarantor or a Restricted Subsidiary; (f) landlords’ Liens under leases of
Principal Property to which Guarantor or a Restricted Subsidiary is a party; (g)
zoning restrictions, easements, licenses or restrictions on the use of Principal
Property or minor irregularities in the title thereto that in any such case do
not interfere materially with the use of such Principal Property by Guarantor or
any Restricted Subsidiary; (h) deposits in connection with bids, tenders or
contracts (other than for the payment of money) to which Guarantor or any
Restricted Subsidiary is a party; (i) deposits to secure public or statutory
obligations of Guarantor or any Restricted Subsidiary; (j) deposits in
connection with obtaining or maintaining self insurance or to obtain the
benefits of any law, regulation or arrangement pertaining to unemployment
insurance, old age pensions, social security or similar matters; (k) deposits of
cash or obligations of the United States of America to secure surety, appeal or
customs bonds to which Guarantor or any Restricted Subsidiary is a party; and
(l) Liens for taxes or assessments or governmental charges or levies not yet due
or delinquent, or which can thereafter be paid without penalty, or which are
being contested in good faith by appropriate proceedings.

“Person”:  an individual, partnership, limited liability company, corporation,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Principal Property”:  any land, land improvements, buildings and associated
factory, laboratory and office equipment (excluding all products marketed by
Guarantor or any Subsidiary) constituting a manufacturing facility, development
facility, warehouse facility, service facility or office facility (including any
portion thereof), which facility (a) is owned by or leased to Guarantor or any
Restricted Subsidiary, (b) is located within the United States, and (c) has an
acquisition cost plus capitalized improvements in excess of 0.15% of
Consolidated Net Tangible Assets as of the date of such determination, other
than (i) any such facility, or portion thereof, which has been financed by
obligations issued by or on behalf of a state, a Territory or a possession of
the United States, or any political subdivision of any of the foregoing, or the
District of Columbia, the interest on which is, or at the time of issuance of
such obligations was determined by counsel to be, excludable from the gross
income of the holders thereof (other than a “substantial user” of such facility
or a “related person” as those terms were used in Section 147 of the Code)
pursuant to the provisions of Section 103 and related Sections of the Code (or
any similar provisions hereafter enacted) as in effect at the time of issuance
of such obligations, (ii) any such facility which the Board of Directors of
Guarantor, or a duly authorized committee thereof, may by resolution declare is
not of material importance to Guarantor and the Restricted Subsidiaries, taken
as a whole (provided that Guarantor has delivered written notice of such
declaration to the Administrative Agent), and (iii) any such facility, or
portion thereof, owned or leased jointly or in common with one or more Persons
other than Guarantor and any Subsidiary and in which the interest of Guarantor
and all Subsidiaries does not exceed 50%.

“Regulation T”:  Regulation T of the Board as from time to time in effect and
all official rulings and interpretations thereunder or thereof.

“Regulation U”:  Regulation U of the Board as from time to time in effect and
all official rulings and interpretations thereunder or thereof.

“Regulation X”:  Regulation X of the Board as from time to time in effect and
all official rulings and interpretations thereunder or thereof.

“Required Lenders”:  at any date, the holders of more than 50% of the aggregate
unpaid principal amount of the Loans.

5


--------------------------------------------------------------------------------


“Requirement of Law”:  as to any Person, the Certificate of Incorporation and By
Laws or other organizational or governing documents of such Person, and any law,
treaty, rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or assets or to which such Person or any of its property
or assets is subject.

“Responsible Officer”:  the Chief Executive Officer, the Chief Financial
Officer, the Vice President and Treasurer, the Vice President and Controller,
any Assistant Controller and any Assistant Treasurer of Guarantor.

“Restricted Securities”:  any capital stock or Indebtedness of any Restricted
Subsidiary.

“Restricted Subsidiary”:  (a) any Subsidiary (i) which has substantially all its
property within the United States of America, (ii) which owns or is a lessee of
any property that would be a Principal Property but for clause (a) of the
definition of such term contained in this Section 1.1, and (iii) in which the
investment of Guarantor and all other Subsidiaries exceeds 0.15% of Consolidated
Net Tangible Assets as of the date of such determination; provided, however,
that the term “Restricted Subsidiary” shall not include (A) any Subsidiary (x)
primarily engaged in the business of purchasing, holding, collecting, servicing
or otherwise dealing in and with installment sales contracts, leases, trust
receipts, mortgages, commercial paper or other financing instruments, and any
collateral or agreements relating thereto, including in the business,
individually or through partnerships, of financing (whether through long  or
short term borrowings, pledges, discounts or otherwise) the sales, leasing or
other operations of Guarantor and the Subsidiaries or any of them, or (y)
engaged in the business of financing the assets and operations of third parties,
and (z) in any case, not, except as incidental to such financing business,
engaged in owning, leasing or operating any property which but for this proviso
would qualify as Principal Property or (B) any Subsidiary acquired or organized
after July 15, 1985, for the purpose of acquiring the stock or business or
assets of any Person other than Guarantor or any Restricted Subsidiary, whether
by merger, consolidation, acquisition of stock or assets or similar transaction
analogous in purpose or effect, so long as such Subsidiary shall not have, since
such date, and does not hereafter acquire by merger, consolidation, acquisition
of stock or assets or similar transaction analogous in purpose or effect all or
any substantial part of the business or assets of Guarantor or any Restricted
Subsidiary; and (b) any other Subsidiary which is hereafter designated by the
Board of Directors of Guarantor, or a duly authorized committee thereof, as a
Restricted Subsidiary.

“Sale and Leaseback Transaction”:  any arrangement with any Person providing for
the leasing by Guarantor or any Restricted Subsidiary of any Principal Property
(whether such Principal Property is now owned or hereafter acquired) that has
been or is to be sold or transferred by Guarantor or such Restricted Subsidiary
to such Person, other than (a) temporary leases for a term, including renewals
at the option of the lessee, of not more than three years; (b) leases between
Guarantor and a Restricted Subsidiary or between Restricted Subsidiaries; and
(c) leases of Principal Property executed by the time of, or within 180 days
after the latest of, the acquisition, the completion of construction or
improvement (including any improvements on property which will result in such
property becoming Principal Property), or the commencement of commercial
operation of such Principal Property.

“SEC”:  the Securities and Exchange Commission and any successor agency.

“Secured Debt”:  (a) Debt of Guarantor or a Restricted Subsidiary which is
secured by any Lien (other than a Permitted Lien) upon any Principal Property or
Restricted Securities and (b) Indebtedness of Guarantor or a Restricted
Subsidiary in respect of any conditional sale or other title retention agreement
covering Principal Property or Restricted Securities; but “Secured Debt” shall
not include any of the following:

6


--------------------------------------------------------------------------------


(I)            DEBT OF GUARANTOR AND THE RESTRICTED SUBSIDIARIES OUTSTANDING ON
JULY 15, 1985, SECURED BY THEN EXISTING LIENS UPON, OR INCURRED IN CONNECTION
WITH CONDITIONAL SALES AGREEMENTS OR OTHER TITLE RETENTION AGREEMENTS WITH
RESPECT TO, PRINCIPAL PROPERTY OR RESTRICTED SECURITIES;

(II)           DEBT OF GUARANTOR OR A RESTRICTED SUBSIDIARY SECURED BY (A)
PURCHASE MONEY LIENS UPON PRINCIPAL PROPERTY OR RESTRICTED SECURITIES ACQUIRED
AFTER JULY 15, 1985, OR (B) LIENS PLACED ON PRINCIPAL PROPERTY AFTER JULY 15,
1985, DURING CONSTRUCTION OR IMPROVEMENT THEREOF (INCLUDING ANY IMPROVEMENTS ON
PROPERTY WHICH RESULTED OR WILL RESULT IN SUCH PROPERTY BECOMING PRINCIPAL
PROPERTY) OR PLACED THEREON WITHIN 180 DAYS AFTER THE LATER OF ACQUISITION,
COMPLETION OF CONSTRUCTION OR IMPROVEMENT OR THE COMMENCEMENT OF COMMERCIAL
OPERATION OF SUCH PRINCIPAL PROPERTY OR IMPROVEMENT, OR PLACED ON RESTRICTED
SECURITIES ACQUIRED AFTER JULY 15, 1985, OR (C) CONDITIONAL SALE AGREEMENTS OR
OTHER TITLE RETENTION AGREEMENTS WITH RESPECT TO ANY PRINCIPAL PROPERTY OR
RESTRICTED SECURITIES ACQUIRED AFTER JULY 15, 1985, IF (IN EACH CASE REFERRED TO
IN THIS SUBPARAGRAPH (II)) (X) SUCH LIEN OR AGREEMENT SECURES ALL OR ANY PART OF
THE DEBT INCURRED FOR THE PURPOSE OF FINANCING ALL OR ANY PART OF THE PURCHASE
PRICE OR COST OF CONSTRUCTION OF SUCH PRINCIPAL PROPERTY OR IMPROVEMENT OR
RESTRICTED SECURITIES AND (Y) SUCH LIEN OR AGREEMENT DOES NOT EXTEND TO ANY
PRINCIPAL PROPERTY OR RESTRICTED SECURITIES OTHER THAN THE PRINCIPAL PROPERTY OR
RESTRICTED SECURITIES SO ACQUIRED OR THE PRINCIPAL PROPERTY, OR PORTION THEREOF,
ON WHICH THE PROPERTY SO CONSTRUCTED, OR SUCH IMPROVEMENT, IS LOCATED; PROVIDED,
HOWEVER, THAT THE AMOUNT BY WHICH THE AGGREGATE PRINCIPAL AMOUNT OF DEBT SECURED
BY ANY SUCH LIEN OR AGREEMENT EXCEEDS THE COST TO GUARANTOR OR SUCH RESTRICTED
SUBSIDIARY OF THE RELATED ACQUISITION, CONSTRUCTION OR IMPROVEMENT SHALL BE
CONSIDERED TO BE “SECURED DEBT”;

(III)          DEBT OF GUARANTOR OR A RESTRICTED SUBSIDIARY SECURED BY LIENS ON
PRINCIPAL PROPERTY OR RESTRICTED SECURITIES, WHICH LIENS EXIST AT THE TIME OF
ACQUISITION (BY ANY MANNER WHATSOEVER) OF SUCH PRINCIPAL PROPERTY OR RESTRICTED
SECURITIES BY GUARANTOR OR A RESTRICTED SUBSIDIARY;

(IV)          DEBT OF RESTRICTED SUBSIDIARIES OWING TO GUARANTOR OR ANY OTHER
RESTRICTED SUBSIDIARY OR DEBT OF GUARANTOR OWING TO ANY RESTRICTED SUBSIDIARY;

(V)           IN THE CASE OF ANY CORPORATION WHICH BECOMES (BY ANY MANNER
WHATSOEVER), AS THE CASE MAY BE, A RESTRICTED SUBSIDIARY AFTER THE CLOSING DATE,
DEBT SECURED BY LIENS UPON, OR CONDITIONAL SALE AGREEMENTS OR OTHER TITLE
RETENTION AGREEMENTS WITH RESPECT TO, ITS PROPERTY WHICH CONSTITUTES PRINCIPAL
PROPERTY OR RESTRICTED SECURITIES, WHICH LIENS SHALL HAVE EXISTED OR EXIST, AS
THE CASE MAY BE, AT THE TIME SUCH CORPORATION SHALL HAVE BECOME OR BECOMES, AS
THE CASE MAY BE, A RESTRICTED SUBSIDIARY;

(VI)          GUARANTEES BY GUARANTOR OF SECURED DEBT AND ATTRIBUTABLE DEBT OF
ANY RESTRICTED SUBSIDIARIES AND GUARANTEES BY A RESTRICTED SUBSIDIARY OF SECURED
DEBT AND ATTRIBUTABLE DEBT OF GUARANTOR AND ANY OTHER RESTRICTED SUBSIDIARIES;

(VII)         DEBT ARISING FROM ANY SALE AND LEASEBACK TRANSACTION;

(VIII)        DEBT SECURED BY LIENS ON PROPERTY OF GUARANTOR OR A RESTRICTED
SUBSIDIARY IN FAVOR OF THE UNITED STATES OF AMERICA, ANY STATE, TERRITORY OR
POSSESSION THEREOF, OR THE DISTRICT OF COLUMBIA, OR ANY DEPARTMENT, AGENCY OR
INSTRUMENTALITY OR POLITICAL SUBDIVISION OF THE UNITED STATES OF AMERICA OR ANY
STATE, TERRITORY OR POSSESSION THEREOF, OR THE DISTRICT OF COLUMBIA, OR IN FAVOR
OF ANY OTHER COUNTRY OR ANY POLITICAL SUBDIVISION THEREOF, IF SUCH DEBT WAS
INCURRED FOR THE PURPOSE OF FINANCING ALL OR ANY PART OF THE PURCHASE PRICE OR
THE COST OF CONSTRUCTION OF THE PROPERTY SUBJECT TO SUCH LIENS; PROVIDED,
HOWEVER, THAT THE AMOUNT BY WHICH THE AGGREGATE

7


--------------------------------------------------------------------------------


PRINCIPAL AMOUNT OF DEBT SECURED BY ANY SUCH LIEN EXCEEDS THE COST TO GUARANTOR
OR SUCH RESTRICTED SUBSIDIARY OF THE RELATED ACQUISITION OR CONSTRUCTION SHALL
BE CONSIDERED TO BE “SECURED DEBT”; AND

(IX)           THE REPLACEMENT, EXTENSION OR RENEWAL (OR SUCCESSIVE
REPLACEMENTS, EXTENSIONS OR RENEWALS) OF ANY DEBT (IN WHOLE OR IN PART) EXCLUDED
FROM THE DEFINITION OF “SECURED DEBT” BY SUBPARAGRAPHS (I) THROUGH (VIII) ABOVE;
PROVIDED, HOWEVER, THAT NO LIEN SECURING, OR CONDITIONAL SALE OR TITLE RETENTION
AGREEMENT WITH RESPECT TO, SUCH DEBT SHALL EXTEND TO OR COVER ANY PRINCIPAL
PROPERTY OR ANY RESTRICTED SECURITIES, OTHER THAN SUCH PROPERTY WHICH SECURED
THE DEBT SO REPLACED, EXTENDED OR RENEWED (PLUS IMPROVEMENTS ON OR TO ANY SUCH
PRINCIPAL PROPERTY); PROVIDED, FURTHER, HOWEVER, THAT TO THE EXTENT THAT SUCH
REPLACEMENT, EXTENSION OR RENEWAL INCREASED OR INCREASES THE PRINCIPAL AMOUNT OF
DEBT SECURED BY SUCH LIEN OR WAS OR IS IN A PRINCIPAL AMOUNT IN EXCESS OF THE
PRINCIPAL AMOUNT OF DEBT EXCLUDED FROM THE DEFINITION OF “SECURED DEBT” BY
SUBPARAGRAPHS (I) THROUGH (VIII) ABOVE, THE AMOUNT OF SUCH INCREASE OR EXCESS
SHALL BE CONSIDERED TO BE “SECURED DEBT”.

In no event shall the foregoing provisions be interpreted to mean or their
operation to cause the same Debt to be included more than once in the
calculation of “Secured Debt” as that term is used herein.

“Significant Subsidiary”: any Subsidiary that would be a “significant
subsidiary” within the meaning of Rule 1-02 of the SEC’s Regulation S-X.

“Subsidiary”:  as to any Person, (a) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (other than any stock
of any class or classes of such corporation that shall have or might have such
voting power only after the occurrence of any contingency) is at the time owned
by such Person and/or one or more Subsidiaries of such Person or (b) any
partnership, limited liability company, association, joint venture or other
entity in which such Person and/or one or more Subsidiaries of such Person has
more than a 50% equity interest at the time.  Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Guarantor.

“Transferee”:  as defined in the Credit Agreement.

“Voting Stock”:  with respect to any Person, outstanding capital stock of such
Person ordinarily (and apart from rights exercisable upon the occurrence of any
contingency) having the power to vote in the election of directors of such
Person.

1.2.          Other Definitional Provisions.  (a)  Unless otherwise specified
therein, all terms defined in this Guaranty shall have the defined meanings
provided herein when used in any instrument, certificate or other document made
or delivered pursuant hereto.


(B)           AS USED HEREIN AND IN ANY INSTRUMENT, CERTIFICATE OR OTHER
DOCUMENT MADE OR DELIVERED PURSUANT HERETO, ACCOUNTING TERMS RELATING TO
GUARANTOR AND THE SUBSIDIARIES NOT DEFINED IN SECTION 1.1 AND ACCOUNTING TERMS
PARTLY DEFINED IN SECTION 1.1, TO THE EXTENT NOT DEFINED, SHALL HAVE THE
RESPECTIVE MEANINGS GIVEN TO THEM UNDER GAAP, PROVIDED THAT, IF GUARANTOR
NOTIFIES THE ADMINISTRATIVE AGENT THAT GUARANTOR REQUESTS AN AMENDMENT OF ANY
PROVISION HEREOF TO ELIMINATE THE EFFECT OF ANY CHANGE OCCURRING AFTER THE DATE
HEREOF IN GAAP OR IN THE APPLICATION THEREOF (OR IF THE ADMINISTRATIVE AGENT
NOTIFIES GUARANTOR THAT THE REQUIRED LENDERS REQUEST AN AMENDMENT OF ANY
PROVISION HEREOF FOR

8


--------------------------------------------------------------------------------



SUCH PURPOSE), REGARDLESS OF WHETHER SUCH NOTICE IS GIVEN BEFORE OR AFTER SUCH
CHANGE IN GAAP OR IN THE APPLICATION THEREOF, THEN SUCH PROVISION SHALL BE
APPLIED ON THE BASIS OF GAAP AS IN EFFECT AND APPLIED IMMEDIATELY BEFORE SUCH
CHANGE SHALL HAVE BECOME EFFECTIVE UNTIL SUCH NOTICE SHALL HAVE BEEN WITHDRAWN
OR SUCH PROVISION AMENDED IN ACCORDANCE HEREWITH.


(C)           THE WORDS “HEREOF”, “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR
IMPORT WHEN USED IN THIS GUARANTY SHALL REFER TO THIS GUARANTY AS A WHOLE AND
NOT TO ANY PARTICULAR PROVISION OF THIS GUARANTY, AND SECTION, SCHEDULE AND
EXHIBIT REFERENCES ARE TO THIS GUARANTY UNLESS OTHERWISE SPECIFIED.


(D)           THE MEANINGS GIVEN TO TERMS DEFINED HEREIN SHALL BE EQUALLY
APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.


SECTION 2.  GUARANTY

2.1.          Guaranty.  In order to induce the Administrative Agent and the
Lenders to execute and deliver the Credit Agreement and to make or maintain the
Loans, and in consideration thereof, Guarantor hereby unconditionally and
irrevocably guarantees to the Administrative Agent, for the ratable benefit of
the Lenders, the prompt and complete payment and performance by the Borrower
when due (whether at stated maturity, by acceleration or otherwise) of the
Borrower Obligations, and Guarantor further agrees to pay any and all reasonable
out-of-pocket expenses (including, without limitation, all reasonable fees,
charges and disbursements of counsel) which may be paid or incurred by the
Administrative Agent or by the Lenders in enforcing, or obtaining advice of
counsel in respect of, any of their rights under this Guaranty.  This Guaranty,
subject to Section 2.5, shall remain in full force and effect until the Borrower
Obligations and all other obligations of Guarantor set forth herein are paid in
full.

Guarantor agrees that whenever, at any time, or from time to time, it shall make
any payment to the Administrative Agent or any Lender on account of its
liability under this Guaranty, it will notify the Administrative Agent and such
Lender in writing that such payment is made under this Guaranty for such
purpose.  No payment or payments made by the Borrower or any other Person or
received or collected by the Administrative Agent or any Lender from the
Borrower or any other Person by virtue of any action or proceeding or any setoff
or appropriation or application, at any time or from time to time, in reduction
of or in payment of the Borrower Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of Guarantor under this Guaranty
which, notwithstanding any such payment or payments, shall remain liable for the
unpaid and outstanding Borrower Obligations until, subject to Section 2.5, the
Borrower Obligations are paid in full.

If any deduction or withholding of any Non-Excluded Taxes is required to be made
from any payment to be made by the Guarantor to the Administrative Agent or any
Lender, the Guarantor shall (a) increase the amount paid so that the net amount
actually received equals the amount due and payable, except that the amount
shall not be increased to the extent that taxes were (or would have been)
imposed by way of deduction or withholding on amounts (had such amounts been
paid by Borrower rather than Guarantor) payable to the Administrative Agent or a
Lender (or Transferee) on the date such Administrative Agent or Lender (or
Transferee) became the Administrative Agent or a Lender (or Transferee) under
the Credit Agreement, (b) pay to the relevant taxation authorities within the
period for payment permitted by applicable law, the full amount of the deduction
or withholding of taxes, (c) notify the Administrative Agent and the applicable
Lender as soon as practicable of the amount so deducted or withheld and (d) send
to the Administrative Agent for its own account or for the account of such
Lender, as the case may be, a certified copy of an original official receipt
received by the Guarantor showing payment thereof.  If the Guarantor fails to
pay any Non-Excluded Taxes when due to the appropriate taxing authority or fails
to remit to the Administrative Agent the required receipts or other required

9


--------------------------------------------------------------------------------


documentary evidence, the Guarantor shall indemnify the Administrative Agent and
Lenders for any incremental taxes, interest or penalties that become payable by
the Administrative Agent or the Lender as a result of any such failure.

2.2.          No Subrogation.  Notwithstanding any payment made by Guarantor
pursuant to this Guaranty or any set-off or application of funds of Guarantor by
the Administrative Agent or any Lender in connection with this Guaranty,
Guarantor shall not exercise any rights to be subrogated to any of the rights of
the Administrative Agent or any Lender against the Borrower or any collateral
security or guarantee or right of offset held by the Administrative Agent or any
Lender for the payment of the Borrower Obligations, nor shall Guarantor seek any
contribution or reimbursement from the Borrower in respect of payments made by
Guarantor under this Guaranty, until all amounts owing to the Administrative
Agent and the Lenders on account of the Borrower Obligations are paid in full. 
If any amount shall be paid to Guarantor on account of such subrogation rights
at any time when any of the Borrower Obligations shall not have been paid in
full, such amount shall be held by Guarantor in trust for the Administrative
Agent and the Lenders, segregated from other funds of Guarantor, and shall,
forthwith upon receipt by Guarantor, be turned over to the Administrative Agent
in the exact form received by Guarantor (duly indorsed by Guarantor to the
Administrative Agent, if required), to be applied against the Borrower
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine.  The provisions of this Section 2.2 shall survive the term
of this Guaranty and the payment in full of the Borrower Obligations.

2.3.          Amendments, etc. with respect to the Borrower Obligations. 
Guarantor shall remain obligated under this Guaranty notwithstanding that,
without any reservation of rights against Guarantor, and without notice to or
further assent by Guarantor, any demand for payment of or reduction in the
principal amount of any of the Borrower Obligations made by the Administrative
Agent or any Lender may be rescinded by the Administrative Agent or such Lender,
and any of the Borrower Obligations continued, and the Borrower Obligations, or
the liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any Lender, and the Credit Agreement and any other documents executed
and delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Lenders (or the Required Lenders, as the
case may be) may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by the Administrative Agent or any
Lender for the payment of the Borrower Obligations may be sold, exchanged,
waived, surrendered or released.  Neither the Administrative Agent nor any
Lender shall have any obligation to protect, secure, perfect or insure any lien
at any time held by it as security for the Borrower Obligations or for this
Guaranty or any property subject thereto.

2.4.          Guaranty Absolute and Unconditional.  Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender upon this Guaranty or acceptance of this Guaranty; the Borrower
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon this Guaranty; and all dealings between Guarantor or the Borrower, on the
one hand, and the Administrative Agent and the Lenders, on the other, shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Guaranty.  To the full extent permitted by law, Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon Guarantor or any Borrower with respect to the Borrower
Obligations.  To the full extent permitted by law, this Guaranty shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (a) the validity or enforceability of this Guaranty or the
Credit Agreement, any Borrower Obligations or any collateral security therefor
or guarantee or right of offset with respect thereto at any time or from time to
time held

10


--------------------------------------------------------------------------------


by the Administrative Agent or any Lender, (b) the legality under applicable
Requirements of Law of repayment by the Borrower of any Borrower Obligations or
the adoption of any Requirement of Law purporting to render any Borrower
Obligations null and void, (c) any defense, setoff or counterclaim (other than a
defense of payment or performance by the Borrower) which may at any time be
available to or be asserted by Guarantor against the Administrative Agent or any
Lender, (d) any change in ownership of the Borrower, any merger or consolidation
of the Borrower into another Person or any loss of the Borrower’s separate legal
identity or existence, or (e) any other circumstance whatsoever (with or without
notice to or knowledge of Guarantor or the Borrower) which constitutes, or might
be construed to constitute, an equitable or legal discharge of the Borrower for
any Borrower Obligations, or of Guarantor under this Guaranty, in bankruptcy or
in any other instance.  When the Administrative Agent or any Lender is pursuing
its rights and remedies under this Guaranty against Guarantor, the
Administrative Agent or any Lender may, but shall be under no obligation to,
pursue such rights and remedies as it may have against the Borrower or any other
Person or against any collateral security or guarantee for the Borrower
Obligations or any right of offset with respect thereto, and any failure by the
Administrative Agent or any Lender to pursue such other rights or remedies or to
collect any payments from the Borrower or any such other Person or to realize
upon any such collateral security or guarantee or to exercise any such right of
offset, or any release of the Borrower or any such other Person or of any such
collateral security, guarantee or right of offset, shall not relieve Guarantor
of any liability under this Guaranty, and shall not impair or affect the rights
and remedies, whether express, implied or available as a matter of law, of the
Administrative Agent and the Lenders against Guarantor.

2.5.          Reinstatement.  This Guaranty shall continue to be effective, or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any of the Borrower Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any Lender upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or upon
or as a result of the appointment of a receiver, intervenor or conservator of,
or trustee or similar officer for, the Borrower or any substantial part of its
property, or otherwise, all as though such payments had not been made.

2.6.          Payments.  Guarantor hereby agrees that any payments in respect of
the Borrower Obligations (and all other obligations of Guarantor set forth
herein) pursuant to this Guaranty will be paid to the Administrative Agent
without setoff or counterclaim in Dollars at the office of the Administrative
Agent specified in Section 7.2.

2.7.          Judgments Relating to Guaranty.  (a)  If, for the purpose of
obtaining judgment in any court, it is necessary to convert a sum due under this
Guaranty in one currency into another currency, Guarantor agrees, to the fullest
extent that it may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures in the relevant
jurisdiction the relevant Lender (or agent acting on its behalf) could purchase
the first currency with such other currency for the first currency on the
Banking Day immediately preceding the day on which final judgment is given.


(B)           THE OBLIGATIONS OF GUARANTOR IN RESPECT OF ANY SUM DUE UNDER THE
GUARANTEE CONTAINED IN THIS GUARANTY SHALL, NOTWITHSTANDING ANY JUDGMENT IN A
CURRENCY (THE “JUDGMENT CURRENCY”) OTHER THAN THAT IN WHICH SUCH SUM IS
DENOMINATED IN ACCORDANCE WITH THIS GUARANTY (THE “AGREEMENT CURRENCY”), BE
DISCHARGED ONLY TO THE EXTENT THAT, ON THE BANKING DAY FOLLOWING RECEIPT BY ANY
LENDER (OR AGENT ACTING ON ITS BEHALF) (THE “APPLICABLE CREDITOR”) OF ANY SUM
ADJUDGED TO BE SO DUE IN THE JUDGMENT CURRENCY, THE APPLICABLE CREDITOR MAY IN
ACCORDANCE WITH NORMAL BANKING PROCEDURES IN THE RELEVANT JURISDICTION PURCHASE
THE AGREEMENT CURRENCY WITH THE JUDGMENT CURRENCY; IF THE AMOUNT OF THE
AGREEMENT CURRENCY SO PURCHASED IS LESS THAN THE SUM ORIGINALLY DUE TO THE
APPLICABLE CREDITOR IN THE AGREEMENT CURRENCY, GUARANTOR AGREES, AS A SEPARATE
OBLIGATION AND NOTWITHSTANDING ANY SUCH JUDGMENT, TO INDEMNIFY THE APPLICABLE
CREDITOR AGAINST SUCH LOSS, PROVIDED, THAT IF THE AMOUNT OF THE AGREEMENT

11


--------------------------------------------------------------------------------



CURRENCY SO PURCHASED EXCEEDS THE SUM ORIGINALLY DUE TO THE APPLICABLE CREDITOR,
THE APPLICABLE CREDITOR AGREES TO REMIT SUCH EXCESS TO GUARANTOR.  THE
OBLIGATIONS OF GUARANTOR CONTAINED IN THIS SECTION 2.7 SHALL SURVIVE THE
TERMINATION OF THIS GUARANTY AND THE PAYMENT OF ALL AMOUNTS OWING HEREUNDER.

2.8.          Independent Obligations.  The obligations of Guarantor under this
Guaranty are independent of the obligations of the Borrower under the Credit
Agreement, and a separate action or actions may be brought and prosecuted
against Guarantor whether or not the Borrower be joined in any such action or
actions.  Guarantor waives, to the full extent permitted by law, the benefit of
any statute of limitations affecting its liability hereunder or the enforcement
thereof.  Any payment by the Borrower or other circumstance which operates to
toll any statute of limitations as to the Borrower shall operate to toll the
statute of limitations as to Guarantor.


SECTION 3.  REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to make the Loans, Guarantor hereby represents and warrants to the
Administrative Agent and each Lender that:

3.1.          Organization; Powers.  Each of Guarantor and each Significant
Subsidiary (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization (to the extent such
jurisdiction has a concept of “good standing” thereunder), (b) has all requisite
power and authority to own its property and assets and to carry on its business
in all material respects as now conducted and as proposed to be conducted, (c)
is qualified to do business in every jurisdiction where such qualification is
required, except where the failure so to qualify would not, individually or in
the aggregate, result in a Material Adverse Effect, and (d) in the case of
Guarantor, has the power and authority to execute, deliver and perform its
obligations under this Guaranty and each other agreement or instrument
contemplated hereby to which it is or will be a party and to provide its
guarantee.

3.2.          Authorization.  The execution, delivery and performance by
Guarantor of this Guaranty (a) have been duly authorized by all requisite
corporate or other organizational action and, if required, stockholder action
and (b) will not (i) violate (A) any provision of law, statute, material rule or
material regulation, or of the certificate or articles of incorporation or other
constitutive documents or by-laws of Guarantor or any Significant Subsidiary,
(B) any material order of any Governmental Authority or (C) any provision of any
material indenture, material agreement or other material instrument to which
Guarantor or any Significant Subsidiary is a party or by which any of them or
any of their property is or may be bound, (ii) result in a breach of or
constitute (alone or with notice or lapse of time or both) a default under any
such indenture, agreement or other instrument or (iii) except as contemplated
hereby, result in the creation or imposition of any Lien upon or with respect to
any property or assets now owned or hereafter acquired by Guarantor or any
Significant Subsidiary.

3.3.          Enforceability.  This Guaranty has been duly executed and
delivered by Guarantor and constitutes a legal, valid and binding obligation of
Guarantor enforceable against Guarantor in accordance with its terms, except as
enforceability may be limited by (a) any applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer, or similar laws relating to or
affecting creditors’ rights generally and (b) general principles of equity.

3.4.          Governmental Approvals.  No action, consent or approval of,
registration or filing with, or any other action by, any Governmental Authority
is or will be required in connection with this Guaranty, except (a) such as have
been made or obtained and are in full force and effect or as to which the
failure to be made or obtained or to be in full force and effect would not
result, individually or

12


--------------------------------------------------------------------------------


in the aggregate, in a Material Adverse Effect and (b) such periodic and current
reports, if any, as (i) are required to disclose this Guaranty and (ii) will be
filed with the SEC on a timely basis.

3.5.          Financial Statements.  Guarantor has heretofore furnished to the
Lenders its consolidated statement of financial position and related
consolidated statements of earnings, cash flows and stockholders’ equity as of
and for the fiscal year ended December 31, 2006, audited by and accompanied by
the opinion of PricewaterhouseCoopers, independent accountants.  Such financial
statements present fairly, in all material respects, the financial position,
results of operations, cash flows and changes in stockholders’ equity of
Guarantor and the Subsidiaries in accordance with GAAP.

3.6.          No Material Adverse Change.  Except as publicly disclosed in
filings by Guarantor with the SEC prior to the Closing Date, between December
31, 2006 and the Closing Date, there has been no development or event which has
had a Material Adverse Effect.

3.7.          No Material Litigation, etc.  (a)  Except as set forth in the Form
10-K of Guarantor for its fiscal year ended December 31, 2006 and the Form 10-Q
of Guarantor for its fiscal quarter ended March 31, 2007, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of Guarantor, threatened by or against
Guarantor or any of the Subsidiaries or against any of its or their respective
properties, assets or revenues as of the Closing Date (i) with respect to this
Guaranty or the Credit Agreement, or (ii) which involves a probable risk of an
adverse decision which would materially restrict the ability of Guarantor to
comply with its obligations under this Guaranty.


(B)           NONE OF GUARANTOR OR THE SIGNIFICANT SUBSIDIARIES IS IN VIOLATION
OF ANY LAW, RULE OR REGULATION, OR IN DEFAULT WITH RESPECT TO ANY ORDER,
JUDGMENT, WRIT, INJUNCTION OR DECREE OF ANY GOVERNMENTAL AUTHORITY, WHERE SUCH
VIOLATION OR DEFAULT HAS RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT,
INDIVIDUALLY OR IN THE AGGREGATE, IN A MATERIAL ADVERSE EFFECT.

3.8.          Federal Reserve Regulations.  (a)  Guarantor is not engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock.


(B)           NO PART OF THE PROCEEDS OF ANY LOAN WILL BE USED, WHETHER DIRECTLY
OR INDIRECTLY, FOR ANY PURPOSE WHICH ENTAILS A VIOLATION OF, OR WHICH IS
INCONSISTENT WITH, THE PROVISIONS OF REGULATION T, U OR X.


(C)           AFTER GIVING EFFECT TO THE APPLICATION OF THE PROCEEDS OF THE
LOANS, NOT MORE THAN 25% OF THE VALUE OF THE ASSETS OF GUARANTOR AND THE
SUBSIDIARIES (AS DETERMINED IN GOOD FAITH BY GUARANTOR) SUBJECT TO THE
PROVISIONS OF SECTION 5.1 WILL CONSIST OF OR BE REPRESENTED BY MARGIN STOCK.

3.9.          Investment Company Act, etc.  Guarantor is not (a) an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940 or (b) subject to regulation under the Federal Power Act.

3.10.        Tax Returns.  Each of Guarantor and the Significant Subsidiaries
has filed or caused to be filed all Federal, state, local and foreign tax
returns required to have been filed by it and has paid or caused to be paid all
taxes shown to be due and payable on such returns or on any assessments received
by it except taxes, assessments, fees, liabilities, penalties or charges that
are being contested in good faith by appropriate proceedings and for which
Guarantor or the respective Significant Subsidiary shall have set aside on its
books reserves in accordance with GAAP.

13


--------------------------------------------------------------------------------


3.11.        No Material Misstatements.  The written information, reports,
financial statements, exhibits and schedules furnished by or on behalf of
Guarantor to the Administrative Agent or any Lender in connection with this
Guaranty or included herein or delivered pursuant hereto, taken as a whole, do
not contain any material misstatement of fact or omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

3.12.        ERISA.  Guarantor is in compliance with all material provisions of
ERISA, except to the extent that all failures to be in compliance could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.


SECTION 4.  AFFIRMATIVE COVENANTS

Guarantor agrees that, so long as any Loan remains outstanding and unpaid or any
other amount is owing to any Lender or the Administrative Agent under the Credit
Agreement, it shall and, in the case of Section 4.1 only, shall cause each of
its Significant Subsidiaries to:

4.1.          Existence; Business and Properties.

(a)           Do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its legal existence, except as would not cause or
result in a Default or Event of Default under this Guaranty; and


(B)           DO OR CAUSE TO BE DONE ALL THINGS REASONABLY NECESSARY TO PRESERVE
AND KEEP IN FULL FORCE AND EFFECT THE RIGHTS, LICENSES, PERMITS, FRANCHISES,
AUTHORIZATIONS, PATENTS, COPYRIGHTS, TRADEMARKS AND TRADE NAMES MATERIAL TO THE
CONDUCT OF ITS BUSINESS; EXCEPT IN EACH CASE WHERE THE FAILURE TO DO SO WOULD
NOT RESULT IN A MATERIAL ADVERSE EFFECT; AND AT ALL TIMES MAINTAIN AND PRESERVE
ALL PROPERTY MATERIAL TO THE CONDUCT OF ITS BUSINESS AND KEEP SUCH PROPERTY IN
GOOD REPAIR, WORKING ORDER AND CONDITION AND FROM TIME TO TIME MAKE, OR CAUSE TO
BE MADE, ALL NEEDFUL AND PROPER REPAIRS, RENEWALS, ADDITIONS, IMPROVEMENTS AND
REPLACEMENTS THERETO NECESSARY IN ORDER THAT THE BUSINESS CARRIED ON IN
CONNECTION THEREWITH MAY BE PROPERLY CONDUCTED AT ALL TIMES; PROVIDED, HOWEVER,
THAT NOTHING IN THIS SECTION 4.1(B) SHALL PREVENT GUARANTOR OR ANY SUBSIDIARY
FROM (X) DISCONTINUING ANY OF ITS BUSINESSES NO LONGER DEEMED ADVANTAGEOUS TO IT
OR DISCONTINUING THE OPERATION AND MAINTENANCE OF ANY OF ITS PROPERTIES NO
LONGER DEEMED USEFUL IN THE CONDUCT OF ITS BUSINESS OR (Y) SELLING OR DISPOSING
OF ANY ASSETS, SUBSIDIARIES OR CAPITAL STOCK THEREOF, IN A TRANSACTION NOT
PROHIBITED BY SECTION 5.2.

4.2.          Financial Statements, Reports, etc.  Furnish to the Administrative
Agent for distribution to the Lenders:


(A)           AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 90 DAYS AFTER THE END
OF EACH FISCAL YEAR, COPIES OF THE REPORT FILED BY GUARANTOR WITH THE SEC ON
FORM 10-K IN RESPECT OF SUCH FISCAL YEAR, EACH ACCOMPANIED BY GUARANTOR’S ANNUAL
REPORT IN RESPECT OF SUCH FISCAL YEAR OR, IF GUARANTOR IS NOT REQUIRED TO FILE
SUCH A REPORT IN RESPECT OF SUCH FISCAL YEAR, THE CONSOLIDATED STATEMENTS OF
FINANCIAL POSITION AND RELATED CONSOLIDATED STATEMENTS OF EARNINGS, CASH FLOWS
AND STOCKHOLDERS’ EQUITY OF GUARANTOR AND THE SUBSIDIARIES, AS OF THE CLOSE OF
SUCH FISCAL YEAR, ALL AUDITED BY PRICEWATERHOUSECOOPERS OR OTHER INDEPENDENT
ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING AND ACCOMPANIED BY AN OPINION OF
SUCH ACCOUNTANTS TO THE EFFECT THAT SUCH CONSOLIDATED FINANCIAL STATEMENTS
FAIRLY PRESENT THE FINANCIAL POSITION, RESULTS OF OPERATIONS, CASH FLOWS AND
CHANGES IN STOCKHOLDERS’ EQUITY OF GUARANTOR AND THE SUBSIDIARIES, IN ACCORDANCE
WITH GAAP;

14


--------------------------------------------------------------------------------



(B)           AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 50 DAYS AFTER THE END
OF EACH OF THE FIRST THREE QUARTERLY PERIODS OF EACH FISCAL YEAR, COPIES OF THE
UNAUDITED QUARTERLY REPORTS FILED BY GUARANTOR WITH THE SEC ON FORM 10-Q IN
RESPECT OF SUCH QUARTERLY PERIOD, OR IF GUARANTOR IS NOT REQUIRED TO FILE SUCH A
REPORT IN RESPECT OF SUCH QUARTERLY PERIOD, THE UNAUDITED CONSOLIDATED
STATEMENTS OF FINANCIAL POSITION AND RELATED UNAUDITED CONSOLIDATED STATEMENTS
OF EARNINGS, CASH FLOWS AND STOCKHOLDERS’ EQUITY OF GUARANTOR AND THE
SUBSIDIARIES, AS OF THE CLOSE OF SUCH FISCAL QUARTER, CERTIFIED BY A RESPONSIBLE
OFFICER AS FAIRLY PRESENTING THE FINANCIAL POSITION, RESULTS OF OPERATIONS, CASH
FLOWS AND CHANGES IN STOCKHOLDERS’ EQUITY OF GUARANTOR AND THE SUBSIDIARIES, IN
ACCORDANCE WITH GAAP, SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS WHICH ARE NOT
EXPECTED TO BE MATERIAL IN AMOUNT;


(C)           CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS BY
GUARANTOR DESCRIBED IN PARAGRAPH (A) OR (B) ABOVE (WHETHER CONTAINED IN A REPORT
FILED WITH THE SEC OR OTHERWISE), A CERTIFICATE OF A RESPONSIBLE OFFICER
SUBSTANTIALLY IN THE FORM OF SCHEDULE 4.2(C);


(D)           PROMPTLY AFTER THE SAME BECOME PUBLICLY AVAILABLE, COPIES OF (I)
ALL FINANCIAL STATEMENTS, NOTICES, REPORTS AND PROXY MATERIALS DISTRIBUTED TO
STOCKHOLDERS OF GUARANTOR AND (II) ALL REPORTS ON FORM 10-K, 10-Q AND 8-K (OR
THEIR EQUIVALENTS) FILED BY GUARANTOR WITH THE SEC (OR WITH ANY GOVERNMENTAL
AUTHORITY SUCCEEDING TO ANY OR ALL OF THE FUNCTIONS OF THE SEC) PURSUANT TO THE
PERIODIC REPORTING REQUIREMENTS OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED, AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER; PROVIDED, THAT
DOCUMENTS REQUIRED TO BE FURNISHED UNDER THIS PARAGRAPH (D) SHALL BE DEEMED
FURNISHED WHEN MADE AVAILABLE VIA THE EDGAR (OR ANY SUCCESSOR) SYSTEM OF THE
SEC; AND


(E)           PROMPTLY, FROM TIME TO TIME, SUCH OTHER PUBLICLY AVAILABLE
DOCUMENTS AND INFORMATION REGARDING THE OPERATIONS, BUSINESS AFFAIRS AND
FINANCIAL CONDITION OF GUARANTOR OR ANY SIGNIFICANT SUBSIDIARY, OR COMPLIANCE
WITH THE TERMS OF THIS GUARANTY, AS THE ADMINISTRATIVE AGENT OR ANY LENDER
(THROUGH THE ADMINISTRATIVE AGENT) MAY REASONABLY REQUEST.

With respect to the documents referred to in paragraphs (a) through (e) above,
Guarantor shall furnish such number of copies as the Administrative Agent or the
Lenders shall reasonably require for distribution to their personnel in
connection with this Guaranty.

4.3.          Notices.  Promptly after any Responsible Officer or the Director
of Treasury Operations of Guarantor obtains knowledge thereof, give notice to
the Administrative Agent and each Lender of the occurrence of any Default or
Event of Default, accompanied by a statement of a Responsible Officer setting
forth details of the occurrence referred to therein and stating what action
Guarantor proposes to take with respect thereto.


4.4.          OWNERSHIP OF THE BORROWER.  MAINTAIN THE BORROWER AS A SUBSIDIARY
OF GUARANTOR AT ALL TIMES DURING THE TERM OF THIS GUARANTY.


SECTION 5.  NEGATIVE COVENANTS

Guarantor agrees that, so long as any Loan remains outstanding and unpaid or any
other amount is owing to any Lender or the Administrative Agent hereunder:

5.1.          Limitation on Secured Debt and Sale and Leaseback Transactions. 
(a)  Guarantor will not create, assume, incur or guarantee, and will not permit
any Restricted Subsidiary to create, assume, incur or guarantee, any Secured
Debt without making provision whereby all Borrower Obligations shall be secured
equally and ratably with (or prior to) such Secured Debt (together with, if
Guarantor shall so determine, any other Debt of Guarantor or such Restricted
Subsidiary then existing or thereafter created which is not by its terms
subordinate to the Borrower Obligations) so long as such

15


--------------------------------------------------------------------------------


Secured Debt shall be outstanding unless such Secured Debt, when added to (a)
the aggregate amount of all Secured Debt then outstanding (not including in this
computation Secured Debt if the Borrower Obligations are secured equally and
ratably with (or prior to) such Secured Debt and further not including in this
computation any Secured Debt which is concurrently being retired) and (b) the
aggregate amount of all Attributable Debt then outstanding pursuant to Sale and
Leaseback Transactions entered into by Guarantor after July 15, 1985, or entered
into by a Restricted Subsidiary after July 15, 1985, or, if later, the date on
which it became a Restricted Subsidiary (not including in this computation any
Attributable Debt which is concurrently being retired), would not exceed 10% of
Consolidated Net Tangible Assets.


(B)           GUARANTOR WILL NOT, AND WILL NOT PERMIT ANY RESTRICTED SUBSIDIARY
TO, ENTER INTO ANY SALE AND LEASEBACK TRANSACTION UNLESS (A) THE SUM OF (I) THE
ATTRIBUTABLE DEBT TO BE OUTSTANDING PURSUANT TO SUCH SALE AND LEASEBACK
TRANSACTION, (II) ALL ATTRIBUTABLE DEBT THEN OUTSTANDING PURSUANT TO ALL OTHER
SALE AND LEASEBACK TRANSACTIONS ENTERED INTO BY GUARANTOR AFTER JULY 15, 1985,
OR ENTERED INTO BY A RESTRICTED SUBSIDIARY AFTER JULY 15, 1985, OR, IF LATER,
THE DATE ON WHICH IT BECAME A RESTRICTED SUBSIDIARY, AND (III) THE AGGREGATE OF
ALL SECURED DEBT THEN OUTSTANDING (NOT INCLUDING IN THIS COMPUTATION SECURED
DEBT IF THE BORROWER OBLIGATIONS ARE SECURED EQUALLY AND RATABLY WITH (OR PRIOR
TO) SUCH SECURED DEBT) WOULD NOT EXCEED 10% OF CONSOLIDATED NET TANGIBLE ASSETS
OR (B) AN AMOUNT EQUAL TO THE GREATER OF (I) THE NET PROCEEDS TO GUARANTOR OR
THE RESTRICTED SUBSIDIARY OF THE SALE OF THE PRINCIPAL PROPERTY SOLD AND LEASED
BACK PURSUANT TO SUCH SALE AND LEASEBACK TRANSACTION AND (II) THE AMOUNT OF
ATTRIBUTABLE DEBT TO BE OUTSTANDING PURSUANT TO SUCH SALE AND LEASEBACK
TRANSACTION, IS APPLIED TO THE RETIREMENT OF FUNDED DEBT OF GUARANTOR OR ANY
RESTRICTED SUBSIDIARIES (OTHER THAN FUNDED DEBT WHICH IS SUBORDINATED TO THE
LOANS OR WHICH IS OWING TO GUARANTOR OR ANY RESTRICTED SUBSIDIARIES) WITHIN 180
DAYS AFTER THE CONSUMMATION OF SUCH SALE AND LEASEBACK TRANSACTION.

5.2.          Mergers, Consolidations and Sales of Assets.  (a)  Guarantor will
not consolidate with or merge with or into any other Person, except that, so
long as no Default or Event of Default shall have occurred and be continuing or
would result therefrom, Guarantor may merge with any other U.S. corporation,
provided that (i) Guarantor is the surviving corporation and (ii) on the date of
consummation of any such merger, Guarantor shall deliver to the Administrative
Agent a certificate of a Responsible Officer demonstrating that, on a pro forma
basis determined as if such merger had been consummated on the date occurring
twelve months prior to the last day of the most recently ended fiscal quarter,
Guarantor would have been in compliance with Section 5.4 as of the last day of
such fiscal quarter.


(B)           GUARANTOR WILL NOT SELL, CONVEY OR OTHERWISE TRANSFER ALL OR
SUBSTANTIALLY ALL OF ITS PROPERTIES OR ASSETS TO ANY PERSON, PROVIDED THAT THIS
PARAGRAPH (B) SHALL NOT APPLY TO SHARES OF GUARANTOR’S COMMON STOCK AND SHALL
NOT PROHIBIT GUARANTOR FROM ENTERING INTO A MERGER TRANSACTION EXPRESSLY
PERMITTED BY SECTION 5.2(A).

5.3.          Margin Regulations.  (a)  Guarantor will not permit any part of
the proceeds of any Loan to be used in any manner that would result in a
violation of, or be inconsistent with, the provisions of Regulation T, U or X. 
Guarantor will not take, or permit the Subsidiaries to take, any action at any
time that would (A) result in a violation of the substitution and withdrawal
requirements of Regulation T or U, in the event the same should become
applicable to any Loans or the Credit Agreement or (B) cause the representations
and warranties contained in Section 3.8 at any time to be other than true and
correct.


(B)           WHENEVER REQUIRED TO ENSURE COMPLIANCE WITH REGULATIONS T, U AND
X, GUARANTOR WILL, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT, FURNISH TO THE
ADMINISTRATIVE AGENT AND EACH LENDER A STATEMENT IN CONFORMITY WITH THE
REQUIREMENTS OF FEDERAL RESERVE FORM U-1 REFERRED TO IN REGULATION U, AND ANY
OTHER NOTICE OR FORM REQUIRED UNDER REGULATION U, THE STATEMENTS MADE AND

16


--------------------------------------------------------------------------------



INFORMATION CONTAINED IN WHICH SHALL BE SUFFICIENT, IN THE GOOD FAITH OPINION OF
EACH LENDER, TO PERMIT THE EXTENSIONS OF LOANS HEREUNDER IN COMPLIANCE WITH
REGULATION U.

5.4.          Consolidated Net Interest Expense Ratio.  Guarantor will not
permit the Consolidated Net Interest Expense Ratio, for any period of four
consecutive fiscal quarters taken as a single accounting period (commencing with
the period of four consecutive fiscal quarters ending June 30, 2007), to be less
than 2.20 to 1.0.


SECTION 6.  EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:


(A)           ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY GUARANTOR
HEREIN OR WHICH IS CONTAINED IN ANY CERTIFICATE, DOCUMENT OR FINANCIAL OR OTHER
STATEMENT FURNISHED BY IT AT ANY TIME PURSUANT TO THIS GUARANTY SHALL PROVE TO
HAVE BEEN INCORRECT IN ANY MATERIAL RESPECT ON OR AS OF THE DATE MADE OR DEEMED
MADE; OR


(B)           GUARANTOR SHALL DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF THE
AGREEMENT CONTAINED IN SECTION 5.4; OR


(C)           GUARANTOR SHALL DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ANY
OTHER AGREEMENT CONTAINED IN THIS GUARANTY (OTHER THAN AS PROVIDED IN PARAGRAPHS
(A) AND (B) OF THIS SECTION 6), AND SUCH DEFAULT SHALL CONTINUE UNREMEDIED FOR A
PERIOD OF 30 DAYS AFTER WRITTEN NOTICE THEREOF SHALL HAVE BEEN GIVEN TO
GUARANTOR BY THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS; OR


(D)           GUARANTOR OR ANY SIGNIFICANT SUBSIDIARY SHALL DEFAULT IN THE
PAYMENT OF ANY PRINCIPAL OR INTEREST, REGARDLESS OF AMOUNT, DUE IN RESPECT OF
ANY INDEBTEDNESS IN AN AGGREGATE PRINCIPAL AMOUNT OF $400,000,000 OR MORE, WHEN
AND AS THE SAME SHALL BECOME DUE AND PAYABLE (AFTER THE EXPIRATION OF ANY
APPLICABLE GRACE PERIOD); OR


(E)           AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED OR AN INVOLUNTARY
PETITION SHALL BE FILED IN A COURT OF COMPETENT JURISDICTION SEEKING (I) RELIEF
IN RESPECT OF GUARANTOR OR ANY SIGNIFICANT SUBSIDIARY, OR OF A SUBSTANTIAL PART
OF THE PROPERTY OR ASSETS OF GUARANTOR OR ANY SIGNIFICANT SUBSIDIARY, UNDER
TITLE 11 OF THE UNITED STATES CODE, AS NOW CONSTITUTED OR HEREAFTER AMENDED, OR
ANY OTHER FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR
SIMILAR LAW, (II) THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN,
SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL FOR GUARANTOR OR ANY SIGNIFICANT
SUBSIDIARY OR FOR A SUBSTANTIAL PART OF THE PROPERTY OR ASSETS OF GUARANTOR OR
ANY SIGNIFICANT SUBSIDIARY OR (III) THE WINDING-UP OR LIQUIDATION OF GUARANTOR
OR ANY SIGNIFICANT SUBSIDIARY; AND SUCH PROCEEDING OR PETITION SHALL CONTINUE
UNDISMISSED FOR 90 DAYS OR AN ORDER OR DECREE APPROVING OR ORDERING ANY OF THE
FOREGOING SHALL BE ENTERED; OR


(F)            GUARANTOR OR ANY SIGNIFICANT SUBSIDIARY SHALL (I) VOLUNTARILY
COMMENCE ANY PROCEEDING OR FILE ANY PETITION SEEKING RELIEF UNDER TITLE 11 OF
THE UNITED STATES CODE, AS NOW CONSTITUTED OR HEREAFTER AMENDED, OR ANY OTHER
FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW,
(II) CONSENT TO THE INSTITUTION OF, OR FAIL TO CONTEST IN A TIMELY AND
APPROPRIATE MANNER, ANY PROCEEDING OR THE FILING OF ANY PETITION DESCRIBED IN
PARAGRAPH (F) OF THIS SECTION 6, (III) APPLY FOR OR CONSENT TO THE APPOINTMENT
OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL
FOR GUARANTOR OR ANY SIGNIFICANT SUBSIDIARY OR FOR A SUBSTANTIAL PART OF THE
PROPERTY OR ASSETS OF GUARANTOR OR ANY SIGNIFICANT SUBSIDIARY, (IV) FILE AN
ANSWER ADMITTING THE MATERIAL ALLEGATIONS OF A PETITION FILED AGAINST IT IN ANY
SUCH PROCEEDING, (V)

17


--------------------------------------------------------------------------------



MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS, OR (VI) TAKE ANY ACTION
FOR THE PURPOSE OF EFFECTING ANY OF THE FOREGOING; OR


(G)           ONE OR MORE JUDGMENTS FOR THE PAYMENT OF MONEY WHICH ARE DUE AND
PAYABLE IN AN AGGREGATE AMOUNT OF $400,000,000 (EXCLUSIVE OF ANY AMOUNT THEREOF
COVERED BY INSURANCE SO LONG AS SUCH COVERAGE IS NOT BEING DISPUTED) OR MORE
SHALL BE RENDERED BY A COURT OF COMPETENT JURISDICTION AGAINST GUARANTOR OR ANY
SIGNIFICANT SUBSIDIARY OR ANY COMBINATION OF GUARANTOR AND SIGNIFICANT
SUBSIDIARIES AND THE SAME SHALL REMAIN UNDISCHARGED FOR A PERIOD OF 60 DAYS
DURING WHICH EXECUTION SHALL NOT BE EFFECTIVELY STAYED (FOR THIS PURPOSE, A
JUDGMENT SHALL EFFECTIVELY BE STAYED DURING A PERIOD WHEN IT IS NOT YET DUE AND
PAYABLE), OR ANY ACTION SHALL BE LEGALLY TAKEN BY A JUDGMENT CREDITOR TO LEVY
UPON ASSETS OR PROPERTIES OF GUARANTOR OR ANY SIGNIFICANT SUBSIDIARY TO ENFORCE
ANY SUCH JUDGMENT AND GUARANTOR OR ANY SIGNIFICANT SUBSIDIARY FAILS TO PAY SUCH
JUDGMENT DUE AND PAYABLE BY GUARANTOR OR ANY SIGNIFICANT SUBSIDIARY WITHIN 60
DAYS AFTER THE DATE MANDATED BY THE COURT FOR THE PAYMENT OF SUCH JUDGMENT; OR


(H)           THIS GUARANTY SHALL CEASE, FOR ANY REASON, TO BE IN FULL FORCE AND
EFFECT OR GUARANTOR SHALL SO ASSERT;

then, and in any such event, there shall exist a “Guarantor Event of Default”
under, and as defined in, the Credit Agreement, and the Administrative Agent and
the Lenders shall have all rights afforded them with respect thereto under the
Credit Agreement and this Guaranty.


SECTION 7.  MISCELLANEOUS

7.1.          Amendments and Waivers.  Neither this Guaranty nor any terms
hereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 7.1.  The Required Lenders may, or, upon receipt of
written consent of the Required Lenders to all terms thereof, the Administrative
Agent may, from time to time, (a) enter into with Guarantor written amendments,
supplements or modifications hereto for the purpose of adding any provisions to
this Guaranty or changing in any manner the rights of the Lenders or of
Guarantor hereunder or (b) waive, on such terms and conditions as the Required
Lenders or the Administrative Agent, as the case may be, may specify in such
instrument, any of the requirements of this Guaranty or any Default or Event of
Default; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) release Guarantor from this Guaranty or
reduce the amounts payable hereunder, in each case without the written consent
of each Lender (or, in the case of any reduction of payments payable pursuant to
the third paragraph of Section 2.1, without the written consent of each Lender
materially and adversely affected thereby) or (ii) amend, modify or waive any
provision of this Section 7.1 or reduce the percentage specified in the
definition of Required Lenders, or consent to the assignment or transfer by
Guarantor of any of its rights and obligations under this Guaranty, in each case
without the written consent of all the Lenders.  Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Lenders
and shall be binding upon Guarantor, the Lenders, the Administrative Agent and
all future holders of the obligations owing hereunder.  In the case of any
waiver, Guarantor, the Lenders and the Administrative Agent shall be restored to
their former position and rights hereunder, and any Default or Event of Default
waived shall be deemed to be cured and not continuing; but no such waiver shall
extend to any subsequent or other Default or Event of Default, or impair any
right consequent thereon.

7.2.          Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered by hand, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when received,

18


--------------------------------------------------------------------------------


addressed as follows in the case of Guarantor and the Administrative Agent and
as notified by each Lender to the Administrative Agent in the case of the
Lenders, or to such other address as may be hereafter notified by the respective
parties hereto and any future holders of the obligations owing hereunder:

Guarantor:

INTERNATIONAL BUSINESS MACHINES CORPORATION

 

One New Orchard Road

 

Armonk, New York 10504

 

Attention: Vice President and Treasurer

 

Telecopy: 914-499-2883

 

With a copy to CHQ Legal Department

 

Telecopy: 914-499-6445

 

 

The Administrative Agent:

Morgan Stanley Senior Funding, Inc.

 

One Pierrepont Plaza, 7th Floor

 

300 Cadman Plaza West

 

Brooklyn, NY 11201

 

Attention:

Meredith Kaye

 

Telecopy:

212-507-6680

 

Telephone:

718-754-2167

 

E-mail:

msagency@morganstanley.com

 

7.3.          No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Administrative Agent, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

7.4.          Survival of Representations and Warranties.  All representations
and warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Guaranty and the making of the Loans under the Credit
Agreement.

7.5.          Payment of Expenses.  Guarantor agrees (a) to pay or reimburse the
Administrative Agent for all its reasonable out of pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Guaranty, and the
consummation and administration of the transactions contemplated hereby,
including, without limitation, the reasonable fees and disbursements of a single
New York counsel (and a single Dutch counsel) to the Administrative Agent, (b)
to pay or reimburse each Lender and the Administrative Agent for all its
reasonable out-of-pocket costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Guaranty, including,
without limitation, the reasonable fees and disbursements of separate counsel to
the Administrative Agent and to each Lender, and (c) to pay, indemnify, and hold
each Lender and the Administrative Agent harmless from, any and all recording
and filing fees and any and all liabilities with respect to, or resulting from
any delay in paying, stamp, excise and other similar taxes, if any, which may be
payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Guaranty, and (d) to pay, indemnify, and
hold each Lender, the Administrative Agent and their respective directors,
officers, employees and agents (each, an “indemnified person”) harmless from and
against any

19


--------------------------------------------------------------------------------


and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, related reasonable out of pocket costs, expenses or
disbursements, including reasonable fees and disbursements of counsel, incurred
by or asserted against such indemnified person which arise out of or in
connection with any claim, litigation or proceeding relating to this Guaranty or
any such other documents, any Loan or any actual or proposed use of proceeds of
any Loan (all the foregoing in this clause (d), collectively, the “indemnified
liabilities”), provided, that Guarantor shall not have any obligation hereunder
to any indemnified person with respect to indemnified liabilities arising from
the gross negligence or willful misconduct of such indemnified person, and,
provided further, that nothing contained in this Section 7.5 (other than Section
7.5(c)) shall require Guarantor to pay any taxes of any indemnified person or
any indemnity with respect thereto.  The agreements in this Section 7.5 shall
survive repayment of the Loans and the payment of all other amounts payable
hereunder.

7.6.          Counterparts.  This Guaranty may be executed by one or more of the
parties to this Guaranty on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.  A set of the copies of this Guaranty
signed by all the parties shall be lodged with Guarantor and the Administrative
Agent.

7.7.          Severability.  Any provision of this Guaranty which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

7.8.          Integration.  This Guaranty represents the agreement of Guarantor
and the Administrative Agent with respect to the subject matter hereof, and
there are no promises, undertakings, representations or warranties by the
Administrative Agent or Guarantor relative to subject matter hereof not
expressly set forth or referred to herein.

7.9.          GOVERNING LAW.  THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

7.10.        Submission To Jurisdiction; Waivers.  Guarantor hereby irrevocably
and unconditionally:


(A)           SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS GUARANTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY
JUDGMENT IN RESPECT THEREOF, TO THE NON EXCLUSIVE GENERAL JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK, THE COURTS OF THE UNITED STATES OF AMERICA FOR
THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;


(B)           CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE
OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM
THE SAME;


(C)           AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING
MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR
ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO GUARANTOR AT ITS
ADDRESS REFERRED TO IN SECTION 7.2 OR AT SUCH OTHER ADDRESS OF WHICH THE
ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT THERETO;

20


--------------------------------------------------------------------------------



(D)           AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
TO SUE IN ANY OTHER JURISDICTION; AND


(E)           WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT
MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN
THIS SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

7.11.        Acknowledgements.  Guarantor hereby acknowledges that:


(A)           IT HAS BEEN ADVISED BY COUNSEL IN THE NEGOTIATION, EXECUTION AND
DELIVERY OF THIS GUARANTY;


(B)           THE ADMINISTRATIVE AGENT DOES NOT HAVE ANY FIDUCIARY RELATIONSHIP
WITH OR DUTY TO GUARANTOR ARISING OUT OF OR IN CONNECTION WITH THIS GUARANTY,
AND THE RELATIONSHIP BETWEEN ADMINISTRATIVE AGENT AND GUARANTOR, IN CONNECTION
HEREWITH IS SOLELY THAT OF DEBTOR AND CREDITOR; AND


(C)           NO JOINT VENTURE IS CREATED HEREBY OR OTHERWISE EXISTS BY VIRTUE
OF THE TRANSACTIONS CONTEMPLATED HEREBY BETWEEN THE ADMINISTRATIVE AGENT AND
GUARANTOR.

7.12.        WAIVERS OF JURY TRIAL.  EACH OF GUARANTOR AND THE ADMINISTRATIVE
AGENT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED
HEREBY AND FOR ANY COUNTERCLAIM THEREIN.

7.13.        Confidentiality.  The Administrative Agent agrees to keep
confidential any written or oral information (a) provided to it by or on behalf
of Guarantor or any of the Subsidiaries pursuant to or in connection with this
Guaranty or (b) obtained by the Administrative Agent based on a review of the
books and records of Guarantor or any of the Subsidiaries; provided that nothing
herein shall prevent the Administrative Agent from disclosing any such
information (i) to any Lender or Transferee or prospective Transferee or any
swap counterparty so long as delivery of such information is made subject to the
requirement that such information be kept confidential in the manner
contemplated by this Section 7.13 (including pursuant to a comparable provision
of the Credit Agreement for the benefit of the Guarantor), (ii) to its employees
or affiliates involved in the administration of this Guaranty, directors,
agents, attorneys, accountants and other professional advisors (each of which
shall be instructed to hold the same in confidence), (iii) upon the request or
demand of any Governmental Authority having jurisdiction over the Administrative
Agent, (iv) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Requirement of Law,
(v) which has been publicly disclosed other than in breach of this Guaranty or
(vi) in connection with the exercise of any remedy hereunder.  It is understood
and agreed that Guarantor, its Subsidiaries and their respective affiliates may
rely upon this Section 7.13 for any purpose, including without limitation to
comply with Regulation FD promulgated by the SEC.

7.14.        Binding Effect; Successors and Assigns.  This Agreement shall be
binding upon and inure to the benefit of Guarantor, the Lenders, the
Administrative Agent and their respective successors and permitted assigns,
except that Guarantor may not assign or transfer any of its rights or
obligations under this Guaranty without the prior written consent of each
Lender.

7.15.        USA PATRIOT Act.  The Administrative Agent hereby notifies
Guarantor that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October

21


--------------------------------------------------------------------------------


26, 2001)) (the “Act”), it is required to obtain, verify and record information
that identifies Guarantor, which information includes the name and address of
Guarantor and other information that will allow the Administrative Agent to
identify Guarantor in accordance with the Act.

IN WITNESS WHEREOF, the parties hereto have caused this Guaranty to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

*  *  *

INTERNATIONAL BUSINESS MACHINES CORPORATION,
as the Guarantor

 

 

 

 

 

 

 

By:

/s/ Martin Schroeter

 

 

 

Name: Martin Schroeter

 

 

Title: Assistant Treasurer

 

 

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC., as
Administrative Agent

 

 

 

 

 

 

 

By:

/s/

Anish M. Shah

 

 

 

Name: Anish M. Shah

 

 

Title: Vice President

                                               

22


--------------------------------------------------------------------------------